department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------ telephone number -------------------- refer reply to cc ita b06 plr-139259-05 date december internal_revenue_service number release date index number 468b ------------------------------------- ---------------------------------------------------- --------------------------------------- -------------------------------------------- ------------------------------------- --------------------- ------------------------------- ---------------------------------- ---------------------------------- ------------------------ - ------------------------------- ----------------------------------------------------- ---------------------- --------------------------------------------------------------------------------------- legend company trust class members ------------------------------------------------------------------------------------------------------------ taxpayers subsidiary court year year year date date date a b c state dollar_figurew dollar_figurex dollar_figurey dollar_figurez ---------------------------- -------------------------------------------------- --------------------- ---------------------------------------------------------------- ------ ------ ------ ---------------- ------------------ ------------------- ------ ------- ------ ------------ ------------------ ------------------ ---------------- ---------------- plr-139259-05 dear ------------------------------------- this is in reply to your joint request for rulings dated date concerning the establishment of trust pursuant to a confirmation order of the court in connection with a plan_of_reorganization under chapter of the u s bankruptcy code to resolve or satisfy certain corporate fraud and related securities law claims brought against company specifically you have requested the following rulings sec_1_468b-1 of the income_tax regulations for federal_income_tax purposes constitute gross_income of the class members or the trust and to the class members attorneys’ fees paid with respect to the settlement of the class action will not trust does not have a reporting obligation with respect to payments it make sec_1 trust will be classified as a qualified_settlement_fund within the meaning of facts company was a publicly-held corporation sometime prior to year certain in year the shareholders of company learned of the alleged fraud and filed former senior officers of company allegedly perpetrated a massive fraud on the shareholders specifically the senior officers caused company to inflate artificially the value of its stock by issuing false and misleading public statements that overstated earnings and reporting streams of income that did not exist it is alleged that during the period of these misrepresentations the officers sold hundreds of millions of dollars worth of their stock and secreted the proceeds offshore lawsuits in federal court seeking to recover damages for violations of the antifraud provisions of the securities and exchange act of the lawsuits were subsequently consolidated into one opt-out class action lawsuit in the court in light of the class action lawsuit company filed for bankruptcy protection from its creditors under chapter of the bankruptcy code to avoid protracted litigation and to settle the claims of the class action plaintiffs the class members and evidenced by a liquidating_trust agreement dated as of date the trust agreement provides in part that trust is organized for the primary purpose of litigating the trust claims distributing the proceeds of the trust claims and the proceed assets to the class members and liquidating its assets for the benefit of the class members all in accordance with sec_301_7701-4 with no objective to continue or engage in the conduct_of_a_trade_or_business except to the extent reasonably necessary to and consistent with the liquidating purposes of the trust in other words according to the parties t he primary purpose of the trust is to recover as much cash pursuant to the plan_of_reorganization trust was created under the laws of state plr-139259-05 as possible from company’s causes of action and assets contributed to the trust in order to distribute the proceeds to the class members in satisfaction of their claims against company and other parties under the terms of the plan_of_reorganization the class members would assign to trust their causes of action that could have been asserted under the class action lawsuit and all of their claims against company arising from the purchase of company stock during the period of the alleged fraudulent activity the class period the class members consist of all persons and entities with securities claims on account of any transaction during the class period that choose not to opt_out of the class action settlement on date the court entered a confirmation order confirming company’s plan_of_reorganization in accordance with the plan the representatives of the class members on behalf of the class members received approximately a of the stock of subsidiary a wholly-owned subsidiary of company and b of the beneficial_interest in trust that was established to liquidate and or recover on assets transferred to it by company the plan_of_reorganization also provided that class counsel fees in an amount ultimately approved by the court are to be paid from the assets of trust the remaining c of stock in subsidiary was distributed to company’s shareholders of record as of the business_day prior to the confirmation date in complete_liquidation of company outside of trust settlement of the class action lawsuit as provided in the plan_of_reorganization awarding attorneys’ fees and out-of-pocket costs of class counsel and retaining jurisdiction of the case pending the complete administration of trust in accordance with the plan_of_reorganization among other appropriate relief judgment trust operations consist of the receipt of litigation recoveries and settlement proceeds and the payment of its administrative and operating_expenses legal fees and distributions to the class members w of additional proceeds were recovered by trust from one of company’s former officers on date trust distributed approximately dollar_figurex to the class members dollar_figurey to subsidiary and approximately dollar_figurez in legal and trustee fees in addition to the property received by trust in year in year in excess of dollar_figure as contemplated by the plan_of_reorganization and the court’s order and final on date the court entered its order and final judgment approving the law and analysi sec_1 classification of trust as a qualified_settlement_fund sec_468b of the code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the sec_1_468b-1 provides that a qualified_settlement_fund is a fund account plr-139259-05 secretary has published sec_1_468b-1 through 468b-5 of the regulations regarding qualified settlement funds or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides in part that if a fund account or trust that is a qualified_settlement_fund could be classified as a_trust within the meaning of sec_301_7701-4 it is classified as a qualified_settlement_fund for all purposes of the code resolve or satisfy claims described in sec_1_468b-1 as well as other types of claims ie non-allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund are satisfied and as such trust is a qualified_settlement_fund for federal_income_tax purposes first trust is established pursuant to an order of the court dated date over which the court retains jurisdiction during trust’s complete administration see sec_1_468b-1 second trust is established to resolve or satisfy claims brought by the class members against company for damages allegedly sustained as a result of securities fraud and related securities law claims see sec_1_468b-1 third_trust is a_trust under the laws of state evidenced by a validly executed liquidating_trust agreement see sec_1_468b-1 the fact that the trust agreement stated that the trust is a_trust as described in sec_301_7701-4 regarding the classification of a grantor_trust is not determinative since trust is a qualified_settlement_fund within the meaning of sec_1_468b-1 trust is a qualified settlement for all purposes of the code see sec_1_468b-1 finally the fact that other claims have been paid_by or will be paid_by trust eg attorneys’ fees and distributions to subsidiary does not prevent trust from being treated as a qualified_settlement_fund since the other types of claims arise from the same event or related series of events see sec_1_468b-1 sec_1_468b-1 provides that if a fund account or trust is established to based on the facts represented the three requirements of sec_1_468b-1 generally a taxpayer must include in gross_income that portion of taxable plr-139259-05 attorneys’ fees paid_by trust not income to class members or trust sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived sec_1_61-1 provides that gross_income includes income realized in any form gross_income is an undeniable accession to wealth clearly realized over which a taxpayer has complete dominion see 348_us_426 1955_1_cb_207 damages paid to his or her attorney as attorneys’ fees even if the defendant makes the payment directly to the taxpayer's attorney see comm’r v banks 125_sct_826 72_f3d_938 1st cir 43_f3d_1451 fed cir however this rule does not apply to payment of attorneys’ fees to class counsel resulting from settlement of an opt-out class action lawsuit payments made to class counsel in an opt-out class action are not income to the class members in opt-out class actions a class member obtains the benefits of an opt-out class action merely by coming within the definition of the class unless the member affirmatively excludes himself from the lawsuit the service has consistently ruled that this result is in line with situation of revrul_80_364 1980_2_cb_294 in situation of revrul_80_364 a union filed claims on behalf of its members against a company due to a breach of a collective bargaining agreement subsequently the union and the company entered into a settlement agreement later approved by a federal district_court that provided that the company would pay the union 40x dollars in full settlement of all claims the union paid 6x dollars of the settlement for attorneys’ fees and returned 34x dollars to the employees for back pay owed to them the ruling concluded that the portion of the settlement paid_by union for attorney’s fees was a reimbursement for expenses_incurred by the union and not includible in the gross_income of the union members based on the above amounts paid or to be paid_by trust to compensate class counsel are not gross_income to the class members in this opt-out class action where the members have not personally agreed to compensate class counsel note that this conclusion is limited to the particular facts of this case see cf 268_f3d_756 9th cir cert_denied sub nom 536_us_904 settlement of opt in class action pursuant to age discrimination in employment act where class members had contingency fee agreements with counsel fredrickson v comm’r t c memo aff’d in unpub opinion 9th cir settlement of mandatory title vii class action where class members personally signed settlement agreements providing for compensation of counsel similarly amounts paid or to be paid_by trust to compensate class counsel are not gross_income to trust sec_1_468b-2 provides that amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a plr-139259-05 liability for which the fund is established are excluded from gross_income however dividends on stock of a transferor or a related_person and payments in compensation_for late or delayed transfers are not excluded from gross_income it should be noted that trust is not entitled to deduct the attorneys’ fees for class counsel as administrative costs and other incidental_expenses incurred in connection with the operations of the trust see sec_1_468b-2 no reporting obligations with respect to payments to the class members sec_1_468b-2 provides that payments and distributions by a qualified_settlement_fund are subject_to the information reporting requirements in sec_6031 through of the code sec_1_468b-2 provides in part that a qualified_settlement_fund must make information returns for a distribution to a claimant if one or more transferors would have been required to make a return had that transferor made the distribution directly to the claimant sec_1_468b-2 provides in part that for purposes of sec_6041 if a qualified_settlement_fund makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade_or_business except as otherwise provided sec_6041 requires information reporting from all persons engaged in a trade_or_business who make payments in the course of the trade_or_business to another person of rent salaries wages premiums annuities compensation remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained where the determination of the recipient’s gross_income inclusion of an amount is based on the knowledge of the recipient’s basis and the payer lacks such information the amount to be paid is not a payment of fixed or determinable amount of gains profits or income see eg revrul_80_22 1980_1_cb_286 payment of insurance proceeds not a payment of a fixed or determinable amount of gains profits or income where the determination of the recipients gross_income inclusion of the insurance proceeds is based on the knowledge of the recipient’s basis and the insurance_company lacks such information in addition sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of federal_income_tax imposed return disclosing gross_proceeds when required by the secretary and in accordance with the regulations as the secretary may prescribe sec_6045 requires every person doing business as a broker to make a sec_6045 defines broker as a dealer a barter_exchange and any other sec_6045 requires any person engaged in a trade_or_business and making plr-139259-05 person who for a consideration regularly acts as a middleman with respect to property or services pursuant to sec_1_6045-1 the term broker means any person that in the ordinary course of a trade_or_business during the calendar_year stands ready to effect sales to be made by others the term sale means any disposition of securities commodities regulated_futures_contracts or forward contracts for cash and includes redemptions of stock retirements of indebtedness and entering into short_sales see sec_1_6045-1 a payment in the course of such trade_or_business to file information returns with respect to any payment to an attorney in connection with legal services unless such payment is reportable under sec_6041 or sec_6051 sec_1_6041-1 provides that fees for professional services paid to attorneys are required to be reported in returns of information if paid_by persons engaged in a trade_or_business and paid in the course of such trade_or_business based on the facts represented trust does not have a reporting obligation with respect to payments it makes to the class members the payments from trust to the class members are not payments of rent salaries wages premiums annuities compensation remunerations and emoluments moreover the payments from trust to the class members are not payments of fixed or determinable gains profits and income of dollar_figure or more a distribution from trust may be includible in the gross_income of a class member to the extent that the class member derived any federal_income_tax benefit from a previous deduction taken by the class member however trust is unaware of whether a class member took a deduction in a previous year and the amount by which such a deduction reduced the class member’s federal_income_tax liability in addition trust does not know a class member’s basis in the stock thus trust is unable to determine if a distribution to a class member is includible in the gross_income of the class member and the amount of the gross_income inclusion if any finally distributions from trust to the class members are not reportable under sec_6045 because trust is not a broker within the definition of sec_6045 and regulation sec_1_6045-1 conclusions based solely on the information provided and the representations made we conclude as follows sec_1_468b-1 of the income_tax regulations for federal_income_tax purposes trust will be classified as a qualified_settlement_fund within the meaning of the rulings contained in this letter are based upon information and trust does not have a reporting obligation with respect to payments it make sec_2 attorneys’ fees paid with respect to the settlement of the class action will not plr-139259-05 constitute gross_income of the class members or the trust and to the class members representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent letter is being sent to your authorized representatives in accordance with the powers of attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied sincerely jeffery g mitchell branch chief branch income_tax accounting cc
